        Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT

10                          NORTHERN DISTRICT OF CALIFORNIA

11                                SAN FRANCISCO DIVISION

12   IN RE: JUUL LABS, INC., MARKETING         )   Case No. 3:19-MD-2913-WHO
     SALES PRACTICE AND PRODUCTS               )
13   LIABILITY LITIGATION                      )   The Honorable William H. Orrick
                                               )
14                                             )   [PROPOSED] ORDER GRANTING JLI’S
                                               )   MOTION TO DISMISS WITHOUT
15                                             )   PREJUDICE FOR FAILURE TO SUBMIT
                                               )   DISCOVERY REQUIRED BY CASE
16                                             )   MANAGEMENT ORDER NO. 8 AND CASE
     This Document Relates to All Plaintiffs   )   MANAGEMENT ORDER NO. 12
17   Identified in Exhibit A                   )
                                               )   This Document Relates To: All Actions
18                                             )
                                               )   The Hon. William H. Orrick
19                                             )

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER                                                  CASE NO. 3:19-md-2913-WHO
        Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 2 of 7



1           Before the Court is the Motion by Defendant Juul Labs, Inc. to Dismiss the Complaints filed

2    by All Plaintiffs Identified in Exhibit A (the “Motion to Dismiss”) in the above referenced,

3    consolidated actions. Having considered the motion and arguments of the parties, and with good cause

4    appearing therefore, the Court hereby GRANTS the Motion to Dismiss and DISMISSES the

5    Complaints filed by all plaintiffs identified in Exhibit A without prejudice.

6           This Order resolves motions at Docket Nos. 1086, 1121, and 1136 in main MDL Docket.

7     IT IS SO ORDERED.
8
      Dated: February 3, 2021
9
10
11                                                               The Honorable William H. Orrick
                                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        1
     [PROPOSED] ORDER                                                                CASE NO. 3:19-md-02913
Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 3 of 7




               Exhibit A
              Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 4 of 7




                                                                 Date on                               Date Notice
         Case                                                     MDL        Extension    Discovery    of Overdue
Count                   Case         Plaintiff     Counsel
        Number                                                    2913       Granted     Outstanding    Discovery
                                                                 Docket                                  Served
                   Adan Barron v.                 Douglas &
        3:19-cv-                      Barron,                                              PFS
  1                Juul Labs, Inc.                  London,      3/27/2020      No                     11/25/2020
         08331                         Adan                                              Addendum
                        et al.                        P.C.
                                                  Douglas &
                   Arabella Smith
        3:19-cv-                       Smith,       London,                                PFS
  2                 v. Juul Labs,                                3/27/2020      No                     11/25/2020
         08375                        Arabella    P.C.; Frazer                           Addendum
                      Inc. et al.
                                                      PLC
                                                   Dominick
                   Blake Erdmann
        3:19-cv-                     Erdmann,     Cunningha                                PFS
  3                 v. Juul Labs,                                3/27/2020      No                     11/25/2020
         08276                         Blake          m&                                 Addendum
                      Inc. et al.
                                                    Whalen
                   Bradley Barker                    Fears
        3:19-cv-                      Barker,                                              PFS
  4                 v. Juul Labs,                 Nachawati,     3/27/2020      No                     11/25/2020
         08230                        Bradley                                            Addendum
                      Inc. et al.                    PLLC
                   Chase Dever v.                 Douglas &
        3:20-cv-                      Dever,                                               PFS
  5                Juul Labs, Inc.                  London,      3/27/2020      No                     11/25/2020
         01400                        Chase                                              Addendum
                        et al.                        P.C.
                      Cheyenne
                                                  Levin Simes
        3:19-cv-    Glasscock v.     Glasscock,                                            PFS
  6                                                 Abrams       3/27/2020      No                     11/25/2020
         06501     Juul Labs, Inc.   Cheyenne                                            Addendum
                                                     LLP
                        et al.
                                                   Dominick
                   Ethan Gorelkin
        3:19-cv-                     Gorelkin,     Cunningha                               PFS
  7                 v. Juul Labs,                                3/27/2020      No                     11/25/2020
         08280                        Ethan           m&                                 Addendum
                      Inc. et al.
                                                    Whalen
                                                   Dominick
                   Hunter Helton
        3:19-cv-                      Helton,      Cunningha                               PFS
  8                 v Juul Labs,                                 3/27/2020      No                     11/25/2020
         08282                        Hunter          m&                                 Addendum
                     Inc. et al.
                                                    Whalen
                                                   Douglas &
                   Joshua Isakoff
        3:19-cv-                      Isakoff,      London,                                PFS
  9                 v. Juul Labs,                                3/27/2020      No                     11/25/2020
         07999                         Joshua     P.C.; Watts                            Addendum
                      Inc. et al.
                                                  Guerra LLP
                                                     Levin,
                     Keyshawn                     Papantonio,
        3:20-cv-   Harris v. JUUL     Harris,       Thomas,                                PFS
 10                                                              7/1/2020       No                     11/25/2020
         04398      Labs, Inc., et   Keyshawn       Mitchell,                            Addendum
                         al.                       Rafferty &
                                                  Proctor P.A.


                   Noah Whitaker                  Douglas &
        3:20-cv-                     Whitaker,                                             PFS
 11                 v. Juul Labs,                  London,       3/27/2020      No                     11/25/2020
         00710                        Noah                                               Addendum
                      Inc. et al.                   P.C.
              Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 5 of 7




                                                                    Date on                               Date Notice
         Case                                                        MDL        Extension    Discovery    of Overdue
Count                   Case            Plaintiff     Counsel
        Number                                                       2913       Granted     Outstanding    Discovery
                                                                    Docket                                  Served
                   Reno Ciociano                      Douglas &
        3:19-cv-                       Ciociano,                                              PFS
 12                 v. Juul Labs,                      London,      3/27/2020      No                     11/25/2020
         08336                           Reno                                               Addendum
                      Inc. et al.                       P.C.
                   Robert Fielder                    Levin Simes
        3:19-cv-                        Fielder,                                              PFS
 13                 v. Juul Labs                       Abrams       3/27/2020      No                     11/25/2020
         06496                          Robert                                              Addendum
                      Inc. et al.                       LLP
                      Savannah                        Douglas &
        3:20-cv-                        Palmer,                                               PFS
 14                Palmer v. Juul                      London,      3/27/2020      No                     11/25/2020
         00645                         Savannah                                             Addendum
                   Labs, Inc. et al.                    P.C.
                                                      Dominick
                   Sophia DeRosa
        3:19-cv-                        DeRosa,       Cunningha                               PFS
 15                 v. Juul Labs,                                   3/27/2020      No                     11/25/2020
         08275                          Sophia          m&                                  Addendum
                      Inc. et al.
                                                       Whalen
                        Tyler
        3:20-cv-    Beauclaire v.      Beauclaire,   Pulaski Law                              PFS
 16                                                                 4/27/2020      No                     11/25/2020
         02873     Juul Labs, Inc.,      Tyler          Firm                                Addendum
                        et al.
                       William
                                                        Hovde
                    McCullough,
                                                      Dassow &
                   by and through
                                                     Deets, LLC;
                   his Parent and
                                                       Scovern
        3:19-cv-       Natural         McCulloug                                              PFS
 17                                                   Law; The      3/27/2020      No                     11/25/2020
         06921       Guardian,         h, William                                           Addendum
                                                     Lanier Law
                       Thomas
                                                      Firm, PC;
                   McCullough v.
                                                     TorHoerma
                   Juul Labs, Inc.
                                                     n Law, LLC
                        et al.
                                                        Levin,
                       Austin                        Papantonio,
        3:20-cv-    Morrison v.        Morrison,       Thomas,
 18                                                                 8/17/2020      No          PFS        11/25/2020
         05733     Juul Labs, Inc.      Austin         Mitchell,
                        et al.                        Rafferty &
                                                     Proctor P.A.
                                                     Schlesinger
                   Brittany Anton
        3:20-cv-                        Anton,           Law
 19                 v. Juul Labs,                                   8/18/2020      No          PFS        11/25/2020
         05702                          Brittany       Offices,
                      Inc. et al.
                                                         P.A.

                                                        Levin,
                                                     Papantonio,
                     Cameron
        3:20-cv-                        Beckett,       Thomas,
 20                Beckett v. Juul                                  8/18/2020      No          PFS        11/25/2020
         05737                          Cameron        Mitchell,
                   Labs, Inc. et al.
                                                      Rafferty &
                                                     Proctor P.A.
              Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 6 of 7




                                                                   Date on                               Date Notice
         Case                                                       MDL        Extension    Discovery    of Overdue
Count                   Case            Plaintiff     Counsel
        Number                                                      2913       Granted     Outstanding    Discovery
                                                                   Docket                                  Served
                                                     Schlesinger
                    Christopher
        3:20-cv-                        Perkins,        Law
 21                Perkins v. Juul                                 8/17/2020      No          PFS        11/25/2020
         05730                         Christopher    Offices,
                   Labs, Inc. et al.
                                                        P.A.
                                                     Schlesinger
                      Connor
        3:20-cv-                        Johnson,        Law
 22                Johnson v. Juul                                 8/17/2020      No          PFS        11/25/2020
         05680                           Connor       Offices,
                   Labs, Inc. et al.
                                                        P.A.
                                                     Schlesinger
                   Erick Gomez v.
        3:20-cv-                        Gomez,          Law
 23                Juul Labs, Inc.                                 8/17/2020      No          PFS        11/25/2020
         05657                           Erick        Offices,
                        et al.
                                                        P.A.
                                                     Schlesinger
                   Jacob Williams
        3:20-cv-                       Williams,        Law
 24                 v. Juul Labs,                                  8/18/2020      No          PFS        11/25/2020
         05707                          Jacob         Offices,
                      Inc. et al.
                                                        P.A.
                                                     Schlesinger
                   James Schnars
        3:20-cv-                        Schnars,        Law
 25                 v. Juul Labs,                                  8/17/2020      No          PFS        11/25/2020
         05746                           James        Offices,
                      Inc. et al.
                                                        P.A.
                                                     Schlesinger
                      Jeremy
        3:20-cv-                        Borrego,        Law
 26                Borrego v. Juul                                 8/17/2020      No          PFS        11/25/2020
         05729                          Jeremy        Offices,
                   Labs, Inc. et al.
                                                        P.A.
                                                     Schlesinger
                   Jeremy Starling
        3:20-cv-                        Starling,       Law
 27                 v. Juul Labs,                                  8/17/2020      No          PFS        11/25/2020
         05731                          Jeremy        Offices,
                      Inc. et al.
                                                        P.A.
                                                     Schlesinger
                   Jesse Anderson
        3:20-cv-                       Anderson,        Law
 28                 v. Juul Labs,                                  8/17/2020      No          PFS        11/25/2020
         05740                           Jesse        Offices,
                      Inc. et al.
                                                        P.A.
                                                     Schlesinger
                   John Morales
        3:20-cv-                        Morales,        Law
 29                v. Juul Labs,                                   8/17/2020      No          PFS        11/25/2020
         05736                           John         Offices,
                     Inc. et al.
                                                        P.A.
                      Joshua                         Schlesinger
        3:20-cv-    Goldglanz v.       Goldglanz,       Law
 30                                                                8/17/2020      No          PFS        11/25/2020
         05738     Juul Labs, Inc.      Joshua        Offices,
                        et al.                          P.A.
                                                     Schlesinger
                   Joshua Watson
        3:20-cv-                        Watson,         Law
 31                 v. Juul Labs,                                  8/17/2020      No          PFS        11/25/2020
         05739                          Joshua        Offices,
                      Inc. et al.
                                                        P.A.
              Case 3:19-md-02913-WHO Document 1362 Filed 02/03/21 Page 7 of 7




                                                                 Date on                               Date Notice
         Case                                                     MDL        Extension    Discovery    of Overdue
Count                   Case           Plaintiff    Counsel
        Number                                                    2913       Granted     Outstanding    Discovery
                                                                 Docket                                  Served
                                                   Schlesinger
                   Kaeley Nimey
        3:20-cv-                        Nimey,        Law
 32                v. Juul Labs,                                 8/17/2020      No          PFS        11/25/2020
         05741                          Kaeley      Offices,
                     Inc. et al.
                                                      P.A.
                     Katherine                     Schlesinger
        3:20-cv-    Kurbatov v.        Kurbatov,      Law
 33                                                              8/18/2020      No          PFS        11/25/2020
         05750     Juul Labs, Inc.     Katherine    Offices,
                        et al.                        P.A.
                                                   Schlesinger
                   Kayla Bernal v.
        3:20-cv-                        Bernal,       Law
 34                Juul Labs, Inc.                               8/17/2020      No          PFS        11/25/2020
         05728                          Kayla       Offices,
                        et al.
                                                      P.A.
                                                   Schlesinger
                   Lauren Maietta
        3:20-cv-                        Maietta,      Law
 35                 v. Juul Labs,                                8/19/2020      No          PFS        11/25/2020
         05752                          Lauren      Offices,
                      Inc. et al.
                                                      P.A.
                                                   Schlesinger
                     Mackenzie
        3:20-cv-                        Turner,       Law
 36                Turner v. Juul                                8/17/2020      No          PFS        11/25/2020
         05743                         Mackenzie    Offices,
                   Labs, Inc. et al.
                                                      P.A.
                                                   Schlesinger
                   Mary White v.
        3:20-cv-                        White,        Law
 37                Juul Labs, Inc.                               8/17/2020      No          PFS        11/25/2020
         05748                          Mary        Offices,
                        et al.
                                                      P.A.
                       Sergio                      Schlesinger
        3:20-cv-    Melendez v.        Melendez,      Law
 38                                                              8/17/2020      No          PFS        11/25/2020
         05751     Juul Labs, Inc.      Sergio      Offices,
                        et al.                        P.A.
                      Thomas                       Schlesinger
        3:20-cv-    Defranco v.        Defranco,      Law
 39                                                              8/18/2020      No          PFS        11/25/2020
         05687     Juul Labs, Inc.      Thomas      Offices,
                        et al.                        P.A.
                                                   Schlesinger
                   Vinny Pinzone
        3:20-cv-                       Pinzone,       Law
 40                 v. Juul Labs,                                8/17/2020      No          PFS        11/25/2020
         05749                          Vinny       Offices,
                      Inc. et al.
                                                      P.A.
